An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-159
                        NORTH CAROLINA COURT OF APPEALS

                               Filed: 19 August 2014


STATE OF NORTH CAROLINA

      v.                                       Onslow County
                                               No. 10CRS057151
ERIK SCHWENDEMAN,
     Defendant.


      Appeal by defendant from judgments entered on or about 5

July 2013 by Judge William D. Parsons in Onslow County Superior

Court.     Heard in the Court of Appeals 11 August 2014.

      Attorney General Roy A. Cooper III, by Special                            Deputy
      Attorney General Hilda Burnett-Baker, for the State.

      Russell J. Hollers, III, for defendant-appellant.


      STROUD, Judge.


      Defendant      Erik    Schwendeman       appeals    from    the     judgments

entered    after    a   jury    found    him    guilty    of     four    counts    of

trafficking in cocaine and he pled guilty to having attained

habitual    felon    status.       Defendant     contends      the      trial   court

committed plain error by admitting testimony that vouched for

the credibility of a testifying informant.               We find no error.
                                              -2-
    On   2   September       2009,       a    confidential         narcotics       informant

contacted    the     Onslow       County       Sheriff’s          Department       and        told

Detective    Jeffrey       Sanders       that       he    was    able    to    arrange        the

purchase of 1.25 ounces of cocaine from defendant for $1,500.

The informant began cooperating with the Sheriff after his own

arrest for crack cocaine possession.                       Major Jon Lewis testified

that in vetting informants, officers attempted to corroborate

other   information        they    provided         about       narcotics      activity        to

verify their reliability.                This informant was deemed reliable

because he was able to provide officers accurate information

about other narcotics activity.

    Officers outfitted            the informant             with video surveillance

equipment    and    followed       him       to     a    mobile    home     park    for       the

controlled buy.          The informant arranged to meet defendant at the

mobile home park, entered a trailer with defendant, and bought

cocaine from another man, known to the informant as “Joe,” while

defendant    was     present.            Defendant         left    the      buy    with       the

informant.    The officers could not observe the informant while

he was in the trailer, but they                          met with him         a short time

afterward    and    collected        a       bag    containing        the     substance        he

purchased.         The    substance          was    tested      and     confirmed        to    be
                                         -3-
cocaine.    The video recording of the buy was played for the jury

and confirmed defendant was present for the transaction.

    The trial court instructed the jury on acting in concert as

to each trafficking count, and the jury found defendant guilty

of separate counts of trafficking in cocaine by possession, by

sale, by delivery, and by transportation.             Defendant pled guilty

to having attained habitual felon status, and the trial court

sentenced him to four concurrent terms of 135 to 171 months

imprisonment.      Defendant appeals.

    In     his   sole    argument   on    appeal,   defendant    contends   the

trial court committed plain error by permitting Major Lewis to

testify    about   the   informant’s      reliability,   which    he   contends

constituted vouching for his credibility in violation of N.C.

Gen. Stat. § 8C-1, Rule 608 (2013).            We disagree.

    In cases where a defendant does not object to the admission

of evidence, the appellate court must review for plain error.

State v. Bishop, 346 N.C. 365, 385, 488 S.E.2d 769, 779 (1997);

see also N.C.R. App. P. 10(a)(4).                “For error to constitute

plain error, a defendant must demonstrate that a fundamental

error occurred at trial.        To show that an error was fundamental,

a defendant must establish prejudice—that, after examination of

the entire record, the error had a probable impact on the jury’s
                                        -4-
finding that the defendant was guilty.”                  State v. Lawrence, 365

N.C.   506,    518,   723     S.E.2d    326,    334    (2012)    (citations      and

quotation marks omitted).            “Moreover, because plain error is to

be applied cautiously and only in the exceptional case, the

error will often be one that seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings[.]”                       Id.

(citation and quotation marks omitted).

       Here, defendant cannot satisfy the plain error standard.

The evidence established that the informant arranged the buy

through defendant and that defendant was present for the buy.

Video evidence corroborated the informant’s claim that defendant

was present and the video was played for the jury.                     The jury was

instructed on acting in concert as to each trafficking count.

In light of all of that evidence, defendant cannot establish

that   the    testimony      he   contends     vouched    for    the    informant’s

credibility had a probable impact on the outcome of the case.

Accordingly, we do not find that the trial court committed plain

error in admitting the testimony.

       Moreover, “it is well established that the admission of

evidence without objection waives prior or subsequent objection

to the admission of evidence of a similar character.”                     State v.

Augustine,     359    N.C.    709,    720,    616     S.E.2d    515,    525   (2005)
                                      -5-
(citations and quotation marks omitted), cert. denied, 548 U.S.

925, 165 L.Ed. 2d 988 (2006).          Further, we note that a defendant

waives any objection to the admission of evidence if he elicits

that    same   evidence    on    cross-examination        without    objection.

State v. West, 202 N.C. App. 479, 484, 689 S.E.2d 216, 220

(2010) (citation omitted).

       Here,   defendant    cross-examined      Major     Lewis      extensively

about the process of verifying the informant’s reliability and

elicited even more of the same testimony to which he now objects

on   appeal    after   failing   to   object   to   the   admission     of   that

testimony during Major Lewis’s direct examination.                  Accordingly,

defendant waived any objection to Major Lewis’s testimony about

the informant’s reliability through the introduction of the same

evidence on cross-examination.

       NO ERROR.

       Judges BRYANT and HUNTER, JR., Robert N. concur.

       Report per Rule 30(e).